1. Amendments to the Supreme Court Rules for the Government of the Bar of Ohio (Gov.Bar R. Appendix I) were adopted June 12, 2018, and are effective September 1, 2018. The final version of the amendments will be published in the July 2, 2018 Ohio Official Reports advance sheet.2. Proposed amendments to the Supreme Court Rules for the Government of the Bar of Ohio (Gov.Bar R. X and Appendix I) will be published in the July 2, 2018 Ohio Official Reports advance sheet for a public-comment period ending August 15, 2018.O'Connor, C.J., and O'Donnell, Kennedy, French, Fischer, DeWine, and DeGenaro, JJ., concurred in publishing the proposed amendments for comment.